


EXHIBIT 10.1

 

FIRST AMENDMENT TO MASTER LEASE AGREEMENT

 

This First Amendment to Master Lease Agreement (this “Amendment”), dated as of
March 19, 2008, is made by and between FCP PROPCO, LLC, a Delaware limited
liability company (“Landlord”), and STATION CASINOS, INC., a Nevada corporation,
(“Tenant”).

 

R E C I T A L S:

 

WHEREAS, Landlord and Tenant are party to a Master Lease Agreement dated as of
November 7, 2007 (the “Master Lease”).  All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Master Lease;

 

WHEREAS, the parties desire to amend the definition of “Landlord’s Debt” in the
Master Lease and to make clarifications to Article XI of the Master Lease.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the date
hereof:

 


1.             AMENDMENTS TO MASTER LEASE.


 


1.1.          THE DEFINITION OF “LANDLORD’S DEBT” IN SECTION 2.1 OF THE MASTER
LEASE IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING
LANGUAGE:


 


“LANDLORD’S DEBT”:   COLLECTIVELY, (A) THAT CERTAIN MORTGAGE LOAN IN THE
PRINCIPAL AMOUNT OF $1,800,000,000 MADE BY LANDLORD’S LENDER TO LANDLORD,
(B) THAT CERTAIN FIRST MEZZANINE LOAN IN THE PRINCIPAL AMOUNT OF $200,000,000
MADE BY LANDLORD’S LENDER TO FCP MEZZCO BORROWER I, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, (C) THAT CERTAIN SECOND MEZZANINE LOAN IN THE PRINCIPAL
AMOUNT OF $175,000,000 MADE BY LANDLORD’S LENDER TO FCP MEZZCO BORROWER II, LLC,
A DELAWARE LIMITED LIABILITY COMPANY, (D) THAT CERTAIN THIRD MEZZANINE LOAN IN
THE PRINCIPAL AMOUNT OF $150,000,000 MADE BY LANDLORD’S LENDER TO FCP MEZZCO
BORROWER III, LLC, A DELAWARE LIMITED LIABILITY COMPANY, (E) THAT CERTAIN FOURTH
MEZZANINE LOAN IN THE PRINCIPAL AMOUNT OF $150,000,000 MADE BY LANDLORD’S LENDER
AND ASSUMED BY FCP MEZZCO BORROWER IV, LLC, A DELAWARE LIMITED LIABILITY
COMPANY, (F) AS TO EACH OF THE FOREGOING LOANS, ALL ACCRUED AND UNPAID INTEREST
THEREON, ALL OTHER OBLIGATIONS OR LIABILITIES DUE OR TO BECOME DUE THE
APPLICABLE LANDLORD’S LENDER PURSUANT TO OR IN ACCORDANCE WITH LANDLORD’S LOAN
DOCUMENTS, AND ALL OTHER AMOUNTS, SUMS AND EXPENSES PAID BY OR PAYABLE TO
LANDLORD’S LENDER UNDER OR PURSUANT TO LANDLORD’S LOAN DOCUMENTS, AND (G) AS TO
EACH OF THE FOREGOING LOANS, ALL MODIFICATIONS, INCREASES, REINSTATEMENTS AND
REFINANCINGS THEREOF AS MAY OCCUR FROM TIME TO TIME.”


 


1.2.          SECTION 11.1 OF THE MASTER LEASE IS AMENDED (X) TO AMEND THE THIRD
SENTENCE THEREOF TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


“WITHOUT LIMITING THE FOREGOING, TENANT SHALL MAINTAIN WITH RESPECT TO EACH
FACILITY (OR TO CAUSE ITS AFFILIATE TO WHICH SUCH FACILITY HAS BEEN SUBLEASED TO
MAINTAIN) A RESERVE (“FF&E RESERVE”) FOR CAPITAL AND FF&E EXPENDITURES IN AN
AMOUNT EQUAL TO (A) 2.5% OF (I) GROSS REVENUES DERIVED FROM OPERATIONS OF SUCH
FACILITY (INCLUDING, WITHOUT LIMITATION, FROM OPERATIONS OF THE HOTEL AND CASINO
COMPONENTS OF SUCH FACILITY) FOR THE PERIOD IN QUESTION MINUS (II) THE AMOUNT
ATTRIBUTABLE TO “COMPS” FOR SUCH FACILITY DURING SUCH PERIOD (THE GROSS REVENUES
NET OF SUCH COMPS BEING REFERRED TO FOR PURPOSES OF THIS SECTION 11.1 AS THE
“NET REVENUES”), LESS (B) ANY AMOUNTS ACTUALLY EXPENDED DURING SUCH PERIOD BY
TENANT OR THE APPLICABLE FACILITY SUBTENANT ON ACCOUNT OF FF&E (OTHER THAN FROM
THE FF&E RESERVE, IT BEING UNDERSTOOD THAT AMOUNTS EXPENDED ON ACCOUNT OF FF&E
FROM THE FF&E RESERVE SHALL NOT BE INCLUDED IN ANY DEDUCTIONS FROM THE FF&E
RESERVE DEPOSIT REQUIREMENTS) (THE “REQUIRED FF&E DEPOSIT”); PROVIDED THAT IF
THE AMOUNT DEDUCTED FOR A PERIOD UNDER CLAUSE (B) OF THIS SENTENCE EXCEEDS THE
AMOUNT THAT WOULD OTHERWISE BE PAYABLE INTO THE FF&E RESERVE UNDER CLAUSE (A) OF
THIS SENTENCE FOR SUCH PERIOD, TENANT MAY REDUCE THE REQUIRED FF&E DEPOSIT FOR
THE NEXT PERIOD BY THE AMOUNT OF SUCH EXCESS.”;


 


AND (Y) BY ADDING THE FOLLOWING LANGUAGE AFTER THE THIRD SENTENCE,


 


“ON OR BEFORE EACH RENT PAYMENT DATE, TENANT SHALL FUND OR CAUSE TO BE FUNDED
EACH FF&E RESERVE BASED ON TENANT’S GOOD FAITH ESTIMATE OF THE REQUIRED FF&E
DEPOSIT FOR THE PREVIOUS MONTH (I.E., TENANT’S GOOD FAITH ESTIMATE OF 2.5% OF
THE NET REVENUES OF THE CORRESPONDING FACILITY FOR THE PREVIOUS MONTH MINUS THE
AMOUNTS ACTUALLY EXPENDED BY TENANT OR THE APPLICABLE FACILITY SUBTENANT ON
ACCOUNT OF FF&E DURING SUCH MONTH); AND CONCURRENTLY WITH SUCH FUNDING TENANT
SHALL PROVIDE TO LANDLORD A WRITTEN NOTICE OF THE AMOUNT OF SUCH FUNDING. 
WITHIN FORTY-FIVE DAYS OF THE END OF EACH FISCAL QUARTER, TENANT SHALL FURNISH
LANDLORD WITH AN OFFICER’S CERTIFICATE SETTING FORTH THE ACTUAL NET REVENUES AND
ACTUAL REQUIRED FF&E DEPOSIT OF EACH FACILITY FOR SUCH FISCAL QUARTER, INCLUDING
REASONABLE DETAIL REGARDING THE GROSS REVENUES OF EACH SUCH FACILITY AND THE
COMPS AND ACTUAL FF&E EXPENDITURES DEDUCTED TO ARRIVE AT THE NET REVENUES AND
REQUIRED FF&E DEPOSIT (THE “FF&E RESERVE CERTIFICATE”).  WITH RESPECT TO ANY
FACILITY, IF THE AMOUNTS DEPOSITED INTO THE FF&E RESERVE FOR A FISCAL QUARTER
EXCEEDS THE ACTUAL REQUIRED FF&E DEPOSIT FOR SUCH FACILITY FOR SUCH FISCAL
QUARTER (AS SET FORTH IN THE APPLICABLE FF&E RESERVE CERTIFICATE), THE EXCESS
AMOUNT SHALL BE APPLIED AGAINST THE AMOUNT TO BE FUNDED IN THE CORRESPONDING
FF&E RESERVE FOR THE FOLLOWING MONTH.  WITH RESPECT TO ANY FACILITY, IF THE
AMOUNTS DEPOSITED INTO THE FF&E RESERVE FOR A FISCAL QUARTER ARE LESS THAN THE
ACTUAL REQUIRED FF&E DEPOSIT FOR SUCH FACILITY FOR SUCH FISCAL QUARTER (AS SET
FORTH IN THE APPLICABLE FF&E RESERVE CERTIFICATE), TENANT SHALL FUND, OR CAUSE
TO BE FUNDED, THE DIFFERENCE INTO THE CORRESPONDING FF&E RESERVE, WITHIN FIVE
(5) BUSINESS DAYS OF FURNISHING THE APPLICABLE FF&E RESERVE CERTIFICATE TO
LANDLORD.”

 

2

--------------------------------------------------------------------------------


 


2.             COVENANTS, REPRESENTATIONS AND WARRANTIES OF LANDLORD AND TENANT.


 


2.1.          EACH OF LANDLORD AND TENANT REAFFIRMS ALL TERMS, COVENANTS,
REPRESENTATIONS AND WARRANTIES (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES PERTAIN SOLELY TO AN EARLIER DATE AS SET FORTH IN THE MASTER LEASE)
THAT IT MADE IN THE MASTER LEASE, AS AMENDED HEREBY.


 


2.2.          EACH OF LANDLORD AND TENANT REPRESENTS AND WARRANTS THAT (A) IT
HAS THE LEGAL POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT WITHOUT CONSENT
OR APPROVAL BY ANY THIRD PARTY (OTHER THAN LANDLORD’S LENDER, WHICH CONSENT WILL
BE OBTAINED CONCURRENTLY HEREWITH) AND THIS AMENDMENT CONSTITUTES ITS LEGAL,
VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY
OR BY EQUITABLE PRINCIPLES AFFECTING ENFORCEABILITY AND (B) THE EXECUTION AND
DELIVERY BY LANDLORD OR TENANT, AS APPLICABLE, OF THIS AMENDMENT HAS BEEN DULY
AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF LANDLORD OR TENANT, AS
APPLICABLE, AND WILL NOT VIOLATE ANY PROVISION OF ANY OF THE ORGANIZATIONAL
DOCUMENTS OF LANDLORD OR TENANT, AS APPLICABLE.


 


2.3.          EACH OF LANDLORD AND TENANT REPRESENTS AND WARRANTS THAT, AS OF
THE DATE HEREOF, (A) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING; (B) NO DEFAULT OR EVENT OF DEFAULT WILL OCCUR AS A RESULT OF THE
EXECUTION, DELIVERY AND PERFORMANCE BY LANDLORD OR TENANT OF THIS AMENDMENT; AND
(C) NEITHER LANDLORD NOR TENANT HAS GIVEN ANY NOTICE OF ANY UNCURED DEFAULT
UNDER THE MASTER LEASE.


 


3.             EFFECT UPON LOAN DOCUMENTS.


 


3.1.          EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE MASTER LEASE SHALL
REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.


 


3.2.          THE PARTIES HERETO SPECIFICALLY ACKNOWLEDGE AND AGREE THAT THE
MASTER LEASE, AS HEREBY AMENDED, IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
ITS RESPECTIVE TERMS AND HAS NOT BEEN MODIFIED, EXCEPT PURSUANT TO THIS
AMENDMENT.


 


3.3.          A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE HEREIN
SHALL CONSTITUTE A DEFAULT UNDER THE MASTER LEASE, SUBJECT TO THE NOTICE AND
CURE PROVISIONS PROVIDED THEREIN.


 


4.             GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED BY THE LAW OF THE STATE OF NEVADA.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE THE SAME
AGREEMENT.


 

[Remainder of page left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

FCP PROPCO, LLC, a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title:

Executive Vice President, Chief
Accounting Officer & Treasurer

 

--------------------------------------------------------------------------------


 

Landlord’s Lender hereby consents to this Amendment as of the date hereof.

 

 

 

GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation, in its
capacity as Mortgage Lender, First Mezzanine
Lender, Second Mezzanine Lender, Third
Mezzanine Lender, and Fourth Mezzanine Lender,
under Landlord’s Loan Documents

 

 

 

 

 

By:

/s/ John K. Beacham

 

 

Name: John K. Beacham

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Jeffrey E. Paige

 

 

Name: Jeffrey E. Paige

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., a national
banking association, in its capacity as Mortgage
Lender, First Mezzanine Lender, Second Mezzanine
Lender, Third Mezzanine Lender and Fourth
Mezzanine Lender under Landlord’s Loan
Documents

 

 

 

 

 

By:

/s/ Michael Mesard

 

 

Name: Michael Mesard

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------
